



EXHIBIT 10.1















--------------------------------------------------------------------------------





PIPER JAFFRAY COMPANIES






$175,000,000






FIXED RATE SENIOR NOTES, CLASS A AND CLASS B




______________


NOTE PURCHASE AGREEMENT


______________




Dated October 15, 2019





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS


SECTION
HEADING
PAGE
 
 
 
SECTION 1.
AUTHORIZATION OF NOTES
1
Section 1.1.
Description of Notes
1
Section 1.2.
Interest Rate
1
 
 
 
SECTION 2.
SALE AND PURCHASE OF NOTES
2
 
 
 
SECTION 3.
CLOSING
2
 
 
 
SECTION 4.
CONDITIONS TO CLOSING
2
Section 4.1.
Representations and Warranties
2
Section 4.2.
Performance; No Default
2
Section 4.3.
Compliance Certificates
3
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted By Applicable Law, Etc.
3
Section 4.6.
Sale of Other Notes
3
Section 4.7.
Payment of Special Counsel Fees
3
Section 4.8.
Private Placement Number
4
Section 4.9.
Changes in Corporate Structure
4
Section 4.10.
Proceedings and Documents
4
 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
4
Section 5.1.
Organization; Power and Authority
4
Section 5.2.
Authorization, Etc.
4
Section 5.3.
Disclosure
4
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
5
Section 5.5.
Financial Statements; Material Liabilities
5
Section 5.6.
Compliance with Laws, Other Instruments, Etc.
6
Section 5.7.
Governmental Authorizations, Etc.
6
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
6
Section 5.9.
Taxes
6
Section 5.10.
Title to Property; Leases
7
Section 5.11.
Licenses, Permits, Etc.
7
Section 5.12.
Compliance with ERISA
7
Section 5.13.
Private Offering by the Company
8
Section 5.14.
Use of Proceeds; Margin Regulations
8
Section 5.15.
Existing Indebtedness; Future Liens
8
Section 5.16.
Foreign Assets Control Regulations, Etc.
9
Section 5.17.
Status under Certain Statutes
9






--------------------------------------------------------------------------------





Section 5.18.
Environmental Matters
9
Section 5.19.
Other Securities
10
Section 5.20.
Internal Controls
10
Section 5.21.
Investment Company Act
10
 
 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
11
Section 6.1.
Purchase for Investment
11
Section 6.2.
Source of Funds
11
 
 
 
SECTION 7.
INFORMATION AS TO COMPANY
12
Section 7.1.
Financial and Business Information
12
Section 7.2.
Officer’s Certificate
15
Section 7.3.
Visitation
15
 
 
 
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
16
Section 8.1.
Maturity
16
Section 8.2.
Allocation of Partial Prepayments
16
Section 8.3.
Maturity; Surrender, Etc.
16
Section 8.4.
Purchase of Notes
16
Section 8.5.
Change in Control
17
 
 
 
SECTION 9.
AFFIRMATIVE COVENANTS
19
Section 9.1.
Compliance with Law
19
Section 9.2.
Insurance
19
Section 9.3.
Maintenance of Properties
19
Section 9.4.
Payment of Taxes and Claims
19
Section 9.5.
Corporate Existence, Etc.
20
Section 9.6.
Books and Records
20
Section 9.7.
Reserved
20
Section 9.8.
Minimum Regulatory Net Capital
20
Section 9.9.
Reserved
20
Section 9.10.
Minimum Operating Cash Flow to Consolidated Fixed Charges
20
 
 
 
SECTION 10.
NEGATIVE COVENANTS
20
Section 10.1.
Transactions with Affiliates
20
Section 10.2.
Merger, Consolidation, Etc.
21
Section 10.3.
Line of Business
21
Section 10.4.
Terrorism Sanctions Regulations
21
Section 10.5
Restricted Payments
22
 
 
 
SECTION 11.
EVENTS OF DEFAULT
22
 
 
 
SECTION 12.
REMEDIES ON DEFAULT, ETC.
24



- ii -



--------------------------------------------------------------------------------





Section 12.1.
Acceleration
24
Section 12.2.
Other Remedies
24
Section 12.3.
Rescission
25
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
25
 
 
 
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
25
Section 13.1.
Registration of Notes
25
Section 13.2.
Transfer and Exchange of Notes
25
Section 13.3.
Replacement of Notes
26
Section 13.4.
Book-Entry Provisions for Global Notes
27
 
 
 
SECTION 14.
PAYMENTS ON NOTES
28
Section 14.1.
Place of Payment
28
Section 14.2.
Home Office Payment
28
 
 
 
SECTION 15.
EXPENSES, ETC.
29
Section 15.1.
Transaction Expenses
29
Section 15.2.
Survival
29
 
 
 
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
29
 
 
 
SECTION 17.
AMENDMENT AND WAIVER
29
Section 17.1.
Requirements
29
Section 17.2.
Solicitation of Holders of Notes
30
Section 17.3.
Binding Effect, Etc.
30
Section 17.4.
Notes Held by Company, Etc.
30
 
 
 
SECTION 18.
NOTICES
31
 
 
 
SECTION 19.
REPRODUCTION OF DOCUMENTS
31
 
 
 
SECTION 20.
RESERVED
32
 
 
 
SECTION 21.
SUBSTITUTION OF PURCHASER
32
 
 
 
SECTION 22.
MISCELLANEOUS
32
Section 22.1.
Successors and Assigns
32
Section 22.2.
Payments Due on Non-Business Days
32
Section 22.3.
Accounting Terms
32
Section 22.4.
Severability
33
Section 22.5.
Construction, Etc.
33
Section 22.6.
Counterparts
33
Section 22.7.
Governing Law
33



- iii -



--------------------------------------------------------------------------------





Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
33
Section 22.9.
Piper Jaffray & Co. Execution
34

    






- iv -



--------------------------------------------------------------------------------









SCHEDULE A
—
INFORMATION RELATING TO PURCHASERS
 
 
 
SCHEDULE B
—
DEFINED TERMS
 
 
 
SCHEDULE 5.3
—
Disclosure Materials
 
 
 
SCHEDULE 5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock
 
 
 
SCHEDULE 5.5
—
Financial Statements
 
 
 
SCHEDULE 5.15
—
Existing Indebtedness
 
 
 
EXHIBIT A-1
—
Form of Fixed Rate Senior Note(s)
 
 
 
EXHIBIT A-2
—
Form of Fixed Rate Global Notes
 
 
 
EXHIBIT 4.4
—
Form of Opinion of Special Counsel for the Company





- v -



--------------------------------------------------------------------------------






PIPER JAFFRAY COMPANIES
800 Nicollet Mall, Suite 1000
Minneapolis, Minnesota 55402


FIXED RATE SENIOR NOTES, CLASS A AND CLASS B


October 15, 2019
TO THE PURCHASERS:
Ladies and Gentlemen:
PIPER JAFFRAY COMPANIES, a Delaware corporation (the “Company”), agrees with
each of the purchasers whose name is identified on the Purchaser Notice (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
SECTION 1.
AUTHORIZATION OF NOTES.

Section 1.1.    Description of Notes. The Company hereby authorizes the issuance
and sale of $50,000,000 aggregate principal amount of its Fixed Rate Senior
Notes, Class A due October 15, 2021 (the “Class A Notes”), and $125,000,000
aggregate principal amount of its Fixed Rate Senior Notes, Class B due October
15, 2023 (the “Class B Notes”, and together with the Class A Notes, the “Notes”,
each such term to include any such notes issued in substitution therefor
(including Global Notes) pursuant to Section 13) and the Purchaser wishes to
purchase the Notes. The Notes shall be substantially in the form set out in
Exhibit A-1 or A-2, as applicable. Certain capitalized and other terms used in
this Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.
Section 1.2.    Interest Rate. The Class A Notes and Class B Notes shall bear
interest (computed assuming a 360-day year consisting of twelve 30-day months)
(a) on the unpaid balance thereof at the rate per annum equal to the Class A
Fixed Interest Rate and Class B Fixed Interest Rate, respectively, from the date
thereof, payable on April 15 and October 15 in each year (each, an “Interest
Payment Date”) commencing on April 15, 2020, until the principal thereof shall
have become due and payable, and (b) to the extent permitted by law, on any
overdue payment (including any overdue prepayment) of principal and on any
overdue payment of interest, at a rate per annum from time to time equal to 2%
over the applicable rate of interest set forth in clause (a), payable
semi-annually on each Interest Payment Date, as aforesaid (or at the option of
the registered holder thereof, on demand).
Interest payable on each Interest Payment Date will be paid to the holders of
the Notes as of the immediately preceding Record Date. 







--------------------------------------------------------------------------------





“Record Date” means April 5 and October 5 in each year (whether or not a
Business Day).
SECTION 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to Piper Jaffray & Co. as “Initial Purchaser” Class A Notes in the
aggregate principal amount of $50,000,000 at the purchase price of 100% of the
principal amount thereof and Class B Notes in the aggregate principal amount of
$125,000,000 at the purchase price of 100% of the principal amount thereof, and
Initial Purchaser will sell to each Purchaser and each Purchaser will purchase
from the Initial Purchaser, at the Closing provided for in Section 3, Class A
Notes and Class B Notes in the respective principal amounts specified in the
Purchaser Notice at the purchase price of 100% of the principal amount thereof.
The Purchasers’ obligations hereunder are several and not joint obligations and
no Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Hunton Andrews Kurth, LLP, 2200 Pennsylvania Avenue, N.W.,
Washington, D.C., 20037, at 11:00 a.m., New York time, at a closing (the
“Closing”) on October 15, 2019 (the “Closing Date”). At the Closing, the Initial
Purchaser will deliver to each Purchaser through the DTC book-entry system
pursuant to Section 13.4 (in denominations of at least $100,000, and in integral
multiples of $1,000 in excess thereof, as such Purchaser may request) beneficial
interests in the Notes, which shall be evidenced by a Global Note dated the
Closing Date and registered in the name of Cede & Co., as nominee of DTC,
against delivery by such Purchaser to the Initial Purchaser or its order of
immediately available funds in the amount of the purchase price therefor by same
day settlement process through DTC. If at the Closing the Initial Purchaser
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.
SECTION 4.
CONDITIONS TO CLOSING.

Such Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed


-2-



--------------------------------------------------------------------------------





or complied with by it prior to the date hereof and prior to or at the Closing
and after giving effect to the issue and sale of the Notes (and the application
of the proceeds thereof as contemplated by Section 5.14) no Default or Event of
Default shall have occurred and be continuing. As of the date hereof and as of
the Closing Date, neither the Company nor any Subsidiary shall have entered into
any transaction since June 30, 2019, that would have been prohibited by
Sections 10.1 through 10.4 had such Sections applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the
Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.
Section 4.4.    Opinion of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing from Hunton Andrews Kurth, LLP, counsel for the Company, covering the
matters set forth in Exhibit 4.4 and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers).
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Initial Purchaser shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at the Closing.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel, Latham & Watkins
LLP, to the extent reflected in a statement of such counsel rendered to the
Company at least one Business Day prior to the Closing.


-3-



--------------------------------------------------------------------------------





Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Class of Notes.
Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its name, jurisdiction of incorporation or organization or corporate
form, as applicable, or been a party to any merger or consolidation or succeeded
to all or any substantial part of the liabilities of any other entity, at any
time following the date of the most recent financial statements referred to in
Schedule 5.5; provided that, any change to the Company’s name that occurs after
the Closing Date will be provided to Purchasers by Company within 30 days of the
date of such change.
Section 4.10.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. This Agreement and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser prior to the date hereof being referred
to, collectively, as


-4-



--------------------------------------------------------------------------------





the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents, since
June 30, 2019, there has been no change in the financial condition, operations,
business, properties or prospects of the Company or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates    (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, type of
organization and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, (ii) of the Company’s Affiliates, other than Subsidiaries, and
(iii) of the Company’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including, in each case, the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal


-5-



--------------------------------------------------------------------------------





year-end adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, except for the filing with the
SEC of a Current Report on Form 8-K and a Form D.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders. (a)
Except as identified under “Legal Proceedings” in Part I, Item 3 of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2018, and
updated in subsequent reports filed with the SEC, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, if determined adversely to the
Company or any Subsidiary, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on


-6-



--------------------------------------------------------------------------------





the books of the Company and its Subsidiaries in respect of Federal, state or
other taxes for all fiscal periods are adequate. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2018.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case,
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
any Plan, and no event, transaction or condition has occurred or exists that
could reasonably be expected to result in the incurrence of any such liability
by the Company or any ERISA Affiliate, or in the imposition of any Lien on any
of the rights, properties or assets of the Company or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in


-7-



--------------------------------------------------------------------------------





section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf (including the Initial Purchaser) has offered the Notes or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers. Neither the Company nor anyone acting on its
behalf (including the Initial Purchaser) has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will use the
proceeds of the sale of the Notes for the general corporate purposes of the
Company. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Consolidated Funded Indebtedness of the Company and its Subsidiaries as of the
date hereof (including a description of the obligors and obligees, principal
amount outstanding and collateral therefor, if any, and Guaranty thereof, if
any), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is


-8-



--------------------------------------------------------------------------------





currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.
(b)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
(b)    Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti‑Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
(c)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the


-9-



--------------------------------------------------------------------------------





environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws, in each case, in any manner that could reasonably be
expected to result in a Material Adverse Effect; and
(d)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.19    Other Securities. Within the preceding six months, neither the
Company nor any other person acting on behalf of the Company (including the
Initial Purchaser) has offered or sold to any person any Notes, or any
securities of the same or a similar class as the Notes, other than the Notes
offered or sold to the Purchasers hereunder. The Company will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act) of any Notes or any substantially similar security issued by the
Company, within six months subsequent to the date hereof is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Notes contemplated by this Agreement as
transactions exempt from the registration provisions of the Securities Act.
Section 5.20    Internal Controls.
(a)    The Company maintains a system of internal control over financial
reporting that complies with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles.
(b)    To the knowledge of the Company, the Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting.
(c)    The Company maintains disclosure controls and procedures that comply with
the requirements of the Exchange Act; such disclosure controls and procedures
have been designed to ensure that material information relating to the Company
and its Subsidiaries is made known to the Company’s principal executive officer
and principal financial officer by others within those entities; and, to the
knowledge of the Company, such disclosure controls and procedures are effective.
Section 5.21    Investment Company Act. The Company is not, and after giving
effect to the offering and sale of the Notes to be issued and sold by the
Company under this Agreement and


-10-



--------------------------------------------------------------------------------





the application of the net proceeds from such sale as described in Section 5.14,
will not be required to register as an “investment company,” as such term is
defined in the Investment Company Act.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account and not with a view to the
distribution thereof in violation of the Securities Act, it being recognized
that the Initial Purchaser is selling the Notes hereunder solely to Qualified
Institutional Buyers pursuant to Rule 144A promulgated by the SEC under the
Securities Act, as amended from time to time (“Rule 144A”). Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes. Each
Purchaser represents that it is a Qualified Institutional Buyer acting for its
own account (and not for the account of others) or as a fiduciary or agent for
others (which others are also Qualified Institutional Buyers) and is aware that
the sale of the Notes to such Purchaser will be made in reliance on Rule 144A.
Each Purchaser further represents that such Purchaser has had the opportunity to
ask questions of the Company and received answers concerning the terms and
conditions of the sale of the Notes.
Each Purchaser agrees that it will only offer, sell or otherwise transfer the
Notes (a) to the Company or the Initial Purchaser, or by, through or in a
transaction approved by, the Initial Purchaser, or (b) as long as the Notes are
eligible for resale pursuant to Rule 144A, to a Person it reasonably believes is
a Qualified Institutional Buyer under Rule 144A that purchases for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the transfer is being made in reliance on Rule 144A. Each Purchaser
acknowledges that the Company and the Initial Purchaser will rely upon the truth
and accuracy of the foregoing acknowledgements, representations and agreements
and agrees that, if any of the acknowledgements, representations or agreements
are no longer accurate, it shall promptly notify the Company and the Initial
Purchaser; and if any Purchaser is acquiring any Notes as a fiduciary or agent
for one or more Persons who qualifies as Qualified Institutional Buyers, such
Purchaser represents that it has sole investment discretion with respect to each
such Person and that it has full power to make the foregoing acknowledgements,
representations and agreements on behalf of each such Person. Each Purchaser
acknowledges that (i) the Initial Purchaser, Piper Jaffray & Co., is a
subsidiary of the Company, (ii) its registered representative at Piper Jaffray &
Co. in connection with this purchase is an employee of Piper Jaffray & Co.,
(iii) Piper Jaffray & Co. may compensate such Purchaser’s registered
representative by reference to the dollar amount of the Notes such Purchaser is
purchasing from the Initial Purchaser and (iv) it is aware that the
relationships referred to above pose a potential conflict of interest.
Section 6.2.    Source of Funds. Each Purchaser severally represents that
either:
(a)    The Purchaser is not an “employee benefit plan” or an entity whose
underlying assets are deemed to include “plan assets” by reason of the
investment by an “employee benefit plan” in the entity within the meaning of 29
C.F.R. Section 2510.3–101; or


-11-



--------------------------------------------------------------------------------





(b)    If the Purchaser is an employee benefit plan or an entity whose
underlying assets are deemed to include plan assets by reason of the investment
by an employee benefit plan, the purchase and holding of the Notes by the
Purchaser will not constitute a prohibited transaction under section 406 of
ERISA, other than one with respect to which a statutory or administrative
exemption applies.
As used in this Section 6.2, the term “employee benefit plan” shall have the
meaning assigned to such term in section 3 of ERISA.
SECTION 7.
INFORMATION AS TO COMPANY.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser, and to each holder and Beneficial Holder of Notes that requests
it:
(a)    Quarterly Statements — within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth, in each case, in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Form 10‑Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10‑Q if it shall have timely
made such Form 10‑Q available on “EDGAR” and on its home page on the worldwide
web (at the date of this Agreement located at: http//www.piperjaffray.com) and
shall have given each Purchaser prior notice of such availability on EDGAR and
on its home page in connection with each delivery (such availability and notice
thereof being referred to as “Electronic Delivery”);
(b)    Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on


-12-



--------------------------------------------------------------------------------





Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth, in each case, in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by
(A)    an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and
(B)    a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),
provided that the delivery within the time period specified above of the
Company’s Form 10‑K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause (B)
above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10‑K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information


-13-



--------------------------------------------------------------------------------





relating to pricing and borrowing availability) or to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such Purchaser,
holder or Beneficial Holder of Notes), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material; provided,
that the Company shall be deemed to have made such delivery if it shall timely
have made Electronic Delivery thereof;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to the
Plans, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA
or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any publicly available notice to the
Company or any Subsidiary from any Federal or state Governmental Authority
relating to any order, ruling,


-14-



--------------------------------------------------------------------------------





statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
(g)    Requested Information — with reasonable promptness, such other publicly
available data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Subsidiaries (including, but without limitation, actual copies of the Company’s
Form 10‑Q and Form 10‑K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes as from time to time may be
reasonably requested by such Purchaser, holder or Beneficial Holder of Notes or
such information regarding the Company required to satisfy the requirements of
Rule 144A in connection with any contemplated transfer of the Notes.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser, holder or Beneficial Holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):
(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 9.8 through Section 9.10, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
(b)    Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
Section 7.3.    Visitation. The Company shall permit the representatives of each
Purchaser, holder and Beneficial Holder of Notes:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser, holder or Beneficial Holder of Notes and upon
reasonable prior notice to the Company, to visit and inspect any of the offices
or properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs,


-15-



--------------------------------------------------------------------------------





finances and accounts with their respective officers and independent public
accountants (and by this provision the Company authorizes said accountants to
discuss the affairs, finances and accounts of the Company and its Subsidiaries),
all at such times and as often as may be reasonably requested; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
In connection with the exercise by a Purchaser, holder or Beneficial Holder of
Notes of any rights under this Section 7.3, the Company may require such
Purchaser, holder or Beneficial Holder of Notes to execute a confidentiality
agreement containing customary terms.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of the Class A Notes and the Class B Notes shall be due and payable on
their respective Applicable Maturity Date. Except as provided in Section 8.5,
the Notes are not prepayable, in whole or in part.
Section 8.2.    Allocation of Partial Prepayments. In the case of each partial
prepayment of a Class of the Notes, the principal amount of such Class of Notes
to be prepaid shall be allocated among all of the Notes of the same Class at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts of the Notes of such Class not theretofore called for
prepayment.
Section 8.3.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note of the
applicable Class to be prepaid shall mature and become due and payable on the
date fixed for such prepayment (which shall be a Business Day), together with
interest on such principal amount accrued to such date. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.4.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant


-16-



--------------------------------------------------------------------------------





to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
Section 8.5.    Change in Control.
(a)    Notice of Change in Control or Control Event. The Company will, within
15 Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.5.
If a Change in Control has occurred, such notice shall contain and constitute an
(i) offer to prepay each Class of Notes as described in subparagraph (c) of this
Section 8.5 or (ii) an election to prepay each Class of Notes as described in
Subparagraph (e) of this Section 8.5 and, in each case, shall be accompanied by
the certificate described in subparagraph (h) of this Section 8.5.
(b)    Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay each Class of Notes as
described in subparagraph (c) of this Section 8.5 or an election to prepay each
Class of Notes as described in subparagraph (e) of this Section 8.5, accompanied
by the certificate described in subparagraph (h) of this Section 8.5, and
(ii) contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.5.
(c)    Offer to Prepay Notes. The offer to prepay each Class of Notes
contemplated by subparagraphs (a) and (b) of this Section 8.5 shall be an offer
to prepay, in accordance with and subject to this Section 8.5, all, but not less
than all, of the Notes of such Class held by each holder and Beneficial Holder
of such Class of Notes on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.5, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
(d)    Acceptance; Rejection. A holder or Beneficial Holder of Notes of a Class
may accept or reject the offer to prepay its Notes of such Class made pursuant
to this Section 8.5 by causing a notice of such acceptance or rejection to be
delivered to the Company at least 5 Business Days prior to the Proposed
Prepayment Date. A failure by a holder or Beneficial Holder of Notes of a Class
to respond to an offer to prepay such Class made pursuant to this Section 8.5
shall be deemed to constitute a rejection of such offer by such holder or
Beneficial Holder of Notes of such Class. For the avoidance of doubt, a holder
or Beneficial Holder of more than one Class of Notes shall have a separate right
to accept or reject such offer with respect to each Class.
(e)    Company Election to Prepay Notes. The Company may, at its option, elect
to prepay the Notes in whole, but not in part, upon the occurrence of a Change
in Control. The Company shall prepay, all, but not less than all, the Class A
Notes and Class B Notes held by each holder


-17-



--------------------------------------------------------------------------------





and Beneficial Holder of Notes on a date specified in an optional prepayment
notice (the “Proposed Prepayment Date”). Such date shall be not less than 20
days and not more than 30 days after the date of such notice (if the Proposed
Prepayment Date shall not be specified in such notice, the Proposed Prepayment
Date shall be the 20th day after the date of such notice).
(f)    Prepayment. (i) Prepayment of the Notes to be prepaid pursuant to
subparagraph (c) of this Section 8.5 shall be at 101% of the principal amount of
such Notes, together with interest on such Notes accrued to the date of
prepayment. The prepayment shall be made on the Proposed Prepayment Date except
as provided in subparagraph (g) of this Section 8.5.
(ii) Prepayment of the Notes to be prepaid pursuant to subparagraph (e) of this
Section 8.5 shall be at the sum of (A) the greater of (i) 100% of the principal
amount of such Notes, or (ii) the Make-Whole Amount plus (B) interest on such
Notes accrued to the date of prepayment. The prepayment shall be made on the
Proposed Prepayment Date.
(g)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.5, or an election by the
Company pursuant to subparagraph (e) of this Section 8.5, is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances, or election, shall have been made. In the event that such Change in
Control does not occur on the Proposed Prepayment Date in respect thereof (or
any date specified in the election by the Company pursuant to subparagraph (e)
of this Section 8.5), the prepayment shall be deferred until and shall be made
on the date on which such Change in Control occurs. The Company shall keep each
holder of Notes reasonably and timely informed of (i) any such deferral of the
date of prepayment, (ii) the date on which such Change in Control and the
prepayment are expected to occur, and (iii) any determination by the Company
that efforts to effect such Change in Control have ceased or been abandoned (in
which case the offers and acceptances, or election by the Company to prepay,
made pursuant to this Section 8.5 in respect of such Change in Control shall be
deemed rescinded).
(h)    Officer’s Certificate. Each offer or election to prepay the Notes
pursuant to this Section 8.5 shall be accompanied by a certificate, executed by
a Senior Financial Officer of the Company and dated the date of such offer or
election, specifying: (i) the Proposed Prepayment Date; (ii) that such offer or
election is made pursuant to this Section 8.5; (iii) the principal amount of
each Note offered or elected to be prepaid; (iv) the interest that would be due
on each Note offered or elected to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.5 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.
(i)    “Change in Control” Defined. “Change in Control” is defined in
Schedule B.
(j)    “Control Event” Defined. “Control Event” means:
(i)     the execution by the Company or any of its Subsidiaries or Affiliates of
any agreement or letter of intent with respect to any proposed transaction or
event or series of


-18-



--------------------------------------------------------------------------------





transactions or events which, individually or in the aggregate, may reasonably
be expected to result in a Change in Control, or
(ii)     the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control.
SECTION 9.
AFFIRMATIVE COVENANTS.    

The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Law. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case, to the extent necessary to ensure
that non-compliance with such laws, ordinances or governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in


-19-



--------------------------------------------------------------------------------





appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims in the aggregate could not reasonably be expected to
have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep in full force and effect its corporate
existence. Subject to Section 10.2, the Company will at all times preserve and
keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.
Section 9.7.    Reserved.
Section 9.8.    Minimum Regulatory Net Capital. The Company will cause its
Subsidiary, Piper Jaffray & Co., to maintain Regulatory Net Capital of at least
$120,000,000.
Section 9.9.    Adjusted Leverage Ratio. The Company will maintain, as of the
end of each fiscal quarter commencing with the fiscal quarter ending December
31, 2019, an Adjusted Leverage Ratio of not more than 5.50 to 1.00.
Section 9.10.    Minimum Operating Cash Flow to Consolidated Fixed Charges. The
Company will maintain, as of the end of each fiscal quarter, commencing with the
fiscal quarter ending December 31, 2019, a ratio of Operating Cash Flow for the
period commencing on the first day of the related fiscal year, through the end
of such fiscal quarter to Consolidated Fixed Charges for the period commencing
on the first day of the related fiscal year, through the end of such fiscal
quarter, of at least 2.00 to 1.00.
SECTION 10.
NEGATIVE COVENANTS.    

The Company covenants that so long as any of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate and the Company delivers
to each holder of Notes within 10 days after any such transaction


-20-



--------------------------------------------------------------------------------





or group of related transactions involving aggregate consideration in excess of
$25,000,000,     (a) a resolution of the board of directors of the Company set
forth in an Officers’ Certificate certifying that such transaction or group of
related transactions complies with this Section 10.1 and that such transaction
or group of related transactions has been approved by a majority of the members
of the board of directors of the Company and (b) an opinion as to the fairness
to the Company or such Subsidiary of such transaction or group of related
transactions from a financial point of view issued by an accounting, appraisal
or investment banking firm of national standing.
Section 10.2.    Merger, Consolidation, Etc. The Company will not consolidate
with or merge with any other Person or sell, convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions to any Person unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by sale, conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, shall be a solvent corporation or limited liability company organized and
validly existing under the laws of the United States or any State thereof
(including the District of Columbia), and, if the Company is not such
corporation or limited liability company, (i) such corporation or limited
liability company shall have executed and delivered to each holder of any Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement and the Notes and (ii) such corporation
or limited liability company shall have caused to be delivered to each holder of
any Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; and
(b)    immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.
No such sale, conveyance, transfer or lease of substantially all of the assets
of the Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.
Section 10.3.    Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.
Section 10.4.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti‑Terrorism Order or (b) engage in any
dealings or transactions with any such Person.


-21-



--------------------------------------------------------------------------------





Section 10.5    Restricted Payments. After the occurrence and during the
continuation of an Event of Default, the Company will not make any distribution,
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of any equity
or ownership interest of the Company, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Company or any Subsidiary.
The Company will not make any payment on any Indebtedness of the Company that is
subordinated in right of payment to the Notes that is prohibited by the
applicable subordination provisions.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal on any Note when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on or other amount
(for the avoidance of doubt, other than principal) payable in respect of, any
Note when due and payable and such default continues for a period of five
Business Days; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 8.5(a), Sections 9.7, 9.8, 9.9 or 9.10, or
Sections 10.1 through 10.4; or
(d)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
(e)    any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding and has an
aggregate principal amount of at least $10,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness that has an aggregate outstanding principal amount of at least
$10,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such


-22-



--------------------------------------------------------------------------------





Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness in an aggregate outstanding
principal amount of at least $10,000,000 before its regular maturity or before
its regularly scheduled dates of payment, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or
(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
(i)    a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is


-23-



--------------------------------------------------------------------------------





reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to the Plans, (v) the
Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of a Class of Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes of such Class then outstanding to be immediately
due and payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon, shall all be immediately due and payable, in each and every case
without presentment, demand, protest or further notice, all of which are hereby
waived.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder or
Beneficial Holder of any Note at the time outstanding may proceed to protect and
enforce the rights of such holder or Beneficial Holder by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.




-24-



--------------------------------------------------------------------------------





Section 12.3.    Rescission. At any time after any Class of Notes or individual
Notes have been declared due and payable pursuant to Section 12.1(b) or (c),
respectively, not less than 51% in principal amount of Notes of such Class then
outstanding (in the case of Section 12.1(b)) or the holder or holders of such
Notes (in the case of Section 12.1(c)), in either case, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on such Class of Notes or such
individual Notes, as applicable, all principal of any Notes of such Class or
such individual Notes, in either case, that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and (to the extent permitted by applicable law) any overdue interest
in respect of the Notes of such Class or such individual Notes, as the case may
be, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes of such Class or such
individual Notes, as the case may be. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder or Beneficial Holder of any Note
in exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s or Beneficial Holder’s rights, powers or
remedies. No right, power or remedy conferred by this Agreement or by any Note
upon any holder or Beneficial Holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
or Beneficial Holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder or Beneficial Holder
incurred in any enforcement or collection under this Section 12, including,
without limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Notes will be registered in the name
of Cede & Co., as nominee for DTC. If Notes are taken out of the DTC book-entry
system and issued in definitive form, the Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. (a) If Notes are taken out of
the DTC book-entry system and issued in definitive form, upon surrender of any
Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iii)), for


-25-



--------------------------------------------------------------------------------





registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit A-1 or Exhibit A-3, as applicable. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, and in integral multiples of
$1,000 in excess thereof, provided that if necessary to enable the registration
of transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Sections 6.1 and 6.2.
    (b) For each of the Class A Notes and the Class B Notes, the Company shall
deliver a single permanent global Note in registered form, substantially in the
form set forth in Exhibit A-1 and Exhibit A-2, respectively, (the “Global
Notes”), registered in the name of Cede & Co., the nominee of DTC, duly executed
by the Company. The Company will require that all resales be made in compliance
with the provisions of Rule 144A to Qualified Institutional Buyers who have
advised the Company in writing that they are purchasing the Note for their own
account or accounts with respect to which such Qualified Institutional Buyer
exercises sole investment discretion and that such Qualified Institutional Buyer
is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as it
has requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that Piper Jaffray & Co. is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A. Any such transferee shall be deemed to have also made the
representations set forth in Sections 6.1 and 6.2.
(c) If a beneficial interest in the Global Notes is proposed to be transferred,
the transfer of such beneficial interest may be effected only through the
book-entry system maintained by DTC.
(d)    The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and applicable state securities laws or
unless an exemption from such requirement is available. Upon the registration of
transfer, exchange or replacement of Notes, the Company shall deliver only Notes
that bear a legend to such effect.
Section 13.3.    Replacement of Notes. If Notes are taken out of the book-entry
system of DTC and issued in definitive form, upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to


-26-



--------------------------------------------------------------------------------





it of the ownership of and the loss, theft, destruction or mutilation of any
Note (which evidence shall be notice from such holder of such ownership and such
loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
Section 13.4.    Book-Entry Provisions for Global Notes.  (a)  The Notes issued
to the Purchasers hereunder shall be in the form of a Global Note which
initially shall be registered in the name of Cede & Co., the nominee of DTC. 
The ownership interests of each beneficial holder (a “Beneficial Holder”) of a
Global Note will be recorded on DTC’s records and are expected to receive
written confirmations from DTC of their transaction from the direct or indirect
participants in DTC (“Agent Members”).  Agent Members shall have no rights under
this Agreement with respect to any Global Notes held on their behalf by DTC, or
under any Global Note, and DTC may be treated by the Company and any agent of
the Company as the absolute owner of each Global Note for all purposes
whatsoever; provided, that each Beneficial Holder shall have the rights
expressly granted to Beneficial Holders hereunder, subject to written notice to
the Company from such Beneficial Holder confirming its status as a Beneficial
Holder and disclosing the principal amount of its beneficial interest in the
Global Note.  Notwithstanding the foregoing, nothing herein shall prevent the
Company or any agent of the Company from giving effect to any written
certification, proxy or other authorization furnished by DTC or impair, as
between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Beneficial Holder of any Note.
(b) Transfers of Global Notes shall be limited to transfers in whole, but not in
part, to DTC, its successors or nominees.  Interests of Beneficial Holders in
any Global Note may be transferred or exchanged for physical Notes in accordance
with the rules and procedures of DTC and the provisions of Section 13.2. 
(c)  In connection with any transfer or exchange of a portion of the beneficial
interest in any Global Notes to Beneficial Holders pursuant to clause (b) above,
DTC shall reflect on its books and record the date and a decrease in the
principal amount of the beneficial interest in such Global Note to be
transferred, and the Company shall execute, one or more Notes of like tenor and
amount. 


-27-



--------------------------------------------------------------------------------





(d)  In connection with the transfer of interests of Beneficial Holders in
Global Notes for physical Notes pursuant to clause (b) above, the Global Notes
shall be deemed to be surrendered to the Company for cancellation, and the
Company shall execute, to each such Beneficial Holder identified by DTC in
exchange for its beneficial interest in such Global Notes, an equal aggregate
principal amount of physical Notes of authorized denominations. 
(e) All transfers and exchanges of Global Notes or beneficial interests therein
shall be effected through DTC, in accordance with this Agreement (including
applicable restrictions on transfer set forth herein) and the procedures of DTC.
A transferor of a beneficial interest in a Global Note shall deliver a written
order given in accordance with DTC’s procedures containing information regarding
the participant account of DTC to be credited with a beneficial interest in such
Global Note and such account shall be credited in accordance with such order
with a beneficial interest in the Global Note and the account of the person
making the transfer shall be debited by an amount equal to the beneficial
interest in the Global Note being transferred. Any transferee of a beneficial
interest in a Global Note shall be deemed to have made the representations set
forth in Sections 6.1 and 6.2.
(f)  The holder of a Global Note may grant proxies and otherwise authorize any
person, including Agent Members and persons that may hold interests through
Agent Members, to take any action which a holder of a Note is entitled to take
under this Agreement. 
SECTION 14.
PAYMENTS ON NOTES    .

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal and interest becoming due and payable on the Notes shall be made in
Pittsburgh, Pennsylvania at the corporate trust office of The Bank of New York
Mellon Trust Company, N.A., as paying agent for further payment in the case of
the book-entry Notes to DTC and DTC shall make payments to its direct
participants for credit to the beneficial owners through DTC’s typical payment
procedures.
Section 14.2.    Home Office Payment. If Notes are taken out of the book-entry
system of DTC and issued in definitive form, then so long as any Purchaser or
its nominee shall be the holder of the Note, and notwithstanding anything
contained in Section 14.1 or in such Note to the contrary, the Company will pay
all sums becoming due on such Note for principal and interest by the method and
at the address as such Purchaser shall have from time to time specified to the
Company (by Purchaser Notice or otherwise) in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Person that is the direct or indirect


-28-



--------------------------------------------------------------------------------





transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.
EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder or Beneficial Holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder or Beneficial Holder of any Note, and (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes. The Company will pay, and will save each Purchaser and each other
holder and Beneficial Holder of a Note harmless from, all claims in respect of
any fees, costs or expenses, if any, of brokers and finders (other than those,
if any, retained by a Purchaser or other holder or Beneficial Holder in
connection with its purchase of the Notes).
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder or Beneficial Holder
of a Note, regardless of any investigation made at any time by or on behalf of
such Purchaser or any other holder or Beneficial Holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant to this Agreement shall be deemed representations
and warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement and the Notes embody the entire agreement and
understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that no


-29-



--------------------------------------------------------------------------------





such amendment or waiver may, without the written consent of the holder of each
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest on the Notes, (ii) change the
percentage of the principal amount of the Notes of any Class the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder or Beneficial Holder of Notes as consideration for or as an inducement to
the entering into by any holder or Beneficial Holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder or Beneficial
Holder of Notes then outstanding even if such holder did not consent to such
waiver or amendment.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder or Beneficial Holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder or Beneficial Holder of such Note. As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.


-30-



--------------------------------------------------------------------------------





SECTION 18.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications by Purchaser Notice, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Kasi V. Subramanian, or at such other
address as the Company shall have specified to the holder of each Note in
writing, or
(iv)    if to the Initial Purchaser, at 800 Nicollet Mall, Suite 1000,
Minneapolis, Minnesota 55402, attention Kasi V. Subramanian.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder or Beneficial Holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.


-31-



--------------------------------------------------------------------------------





SECTION 20.    RESERVED.
SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates, or
any other fund or account managed by Pacific Investment Management Company LLC
or its Affiliate (a “PIMCO Fund”) as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser and such Affiliate or PIMCO Fund, shall
contain such Affiliate’s or PIMCO Fund’s agreement to be bound by this Agreement
and shall contain a confirmation by such Affiliate or PIMCO Fund of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate or PIMCO Fund in
lieu of such original Purchaser. In the event that such Affiliate or PIMCO Fund
is so substituted as a Purchaser hereunder and such Affiliate or PIMCO Fund
thereafter transfers to such original Purchaser all of the Notes then held by
such Affiliate or PIMCO Fund, upon receipt by the Company of notice of such
transfer, any reference to such Affiliate or PIMCO Fund as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Affiliate or PIMCO Fund, but shall refer to the original Purchaser, and
such original Purchaser shall again have all the rights of an original holder of
the Notes under this Agreement.
SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note and, in the case of rights
expressly granted to Beneficial Holders hereunder, to any Beneficial Holder to
the extent set forth herein) whether so expressed or not. Except as set forth in
Section 10.2, the Company may not assign any of its rights or obligations under
this Agreement or the Notes without the prior written consent of each holder of
the Notes.
Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.3 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.
Section 22.3.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant


-32-



--------------------------------------------------------------------------------





to this Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.
Section 22.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.5.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 22.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. Counterparts may be delivered electronically and may include .pdf files.
Section 22.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder or Beneficial Holder of Notes in any suit, action or proceeding of the
nature referred to in Section 22.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section. The Company agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent


-33-



--------------------------------------------------------------------------------





permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(c) Nothing in this Section 22.8 shall affect the right of any holder or
Beneficial Holder of a Note to serve process in any manner permitted by law, or
limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 22.9.    Piper Jaffray & Co. Execution. Piper Jaffray & Co. is a party
to this Agreement solely for purpose of purchasing the Notes from the Company as
Initial Purchaser and selling the Notes to the Purchasers hereunder. Piper
Jaffray & Co. assumes no responsibility for any obligations, representations,
warranties or covenants of the Company.
[SIGNATURE PAGES FOLLOW]


* * * * *




-34-



--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


 
 
Very truly yours,
 
 
PIPER JAFFRAY COMPANIES
 
 
 
 
 
By:  /s/ Kasi V. Subramanian
 
 
Kasi V. Subramanian,Treasurer





[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------







This Agreement is hereby
accepted and agreed to as
of the date thereof.


INITIAL PURCHASER




PIPER JAFFRAY & CO., SOLELY IN ITS CAPACITY AS INITIAL PURCHASER




By:  /s/ Timothy L. Carter_____________
Name: Timothy L. Carter
Title: Chief Financial Officer



















































[Signature Page to Note Purchase Agreement]







--------------------------------------------------------------------------------





PURCHASERS


BY: PACIFIC INVESTMENT MANAGEMENT COMPANY LLC, AS INVESTMENT MANAGER
OR ADVISOR TO THE PURCHASERS IDENTIFIED BY PURCHASER NOTICE


By:  /s/ T. Christian Stracke_____________


Name: T. Christian Stracke
Title: Managing Director





























The obligations arising out of this instrument are several and not joint with
respect to each participating fund and account, in accordance with its
proportionate interest hereunder, and the parties agree not to proceed against
any fund or account for the obligations of another. To the extent a fund or
account is a registered investment company (“Trust”) or a series thereof, a copy
of the Declaration of Trust of such Trust is on file with the Secretary of State
of The Commonwealth of Massachusetts or Secretary of State of the State of
Delaware. The obligations of or arising out of this instrument are not binding
upon any of such Trust’s trustees, officers, employees, agents or shareholders
individually, but are binding solely upon the assets and property of the Trust
in accordance with its proportionate interest hereunder. If this instrument is
executed by or on behalf of a Trust on behalf of one or more series of the
Trust, the assets and liabilities of each series of the Trust are separate and
distinct and the obligations of or arising out of this instrument are binding
solely upon the assets or property of the series on whose behalf this instrument
is executed. If this agreement is being executed on behalf of more than one
series of a Trust, the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and the
parties agree not to proceed against any series for the obligations of another.


[Signature Page to Note Purchase Agreement]







--------------------------------------------------------------------------------






PIPER JAFFRAY COMPANIES
800 NICOLLET MALL, SUITE 1000
MINNEAPOLIS, MN 55402






All notices to be delivered to:


Pacific Investment Management Company LLC
650 Newport Center Drive
Newport Beach, California 92660
Tel: +1 (949) 720-6000
Fax: +1 (949) 720-6363
Attention: Chief Legal Officer






SCHEDULE A
(to Note Purchase Agreement)









--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Adjusted Assets” is a non-GAAP financial measure that means Consolidated Total
Assets reduced by assets such as goodwill and intangible assets, right-of-use
lease assets and amounts attributed to noncontrolling interests. To the extent
that GAAP changes in the future, similar type asset reductions may be needed to
address new categories of assets that are not currently in the definition of
Consolidated Total Assets.
“Adjusted Leverage Ratio” means Adjusted Assets divided by Tangible Common
Shareholder’s Equity as reported in the quarterly report on form 10-Q (including
the 10-Q filed for the quarter ended June 30, 2019) or the annual report on form
10-K.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agent Members” is defined in Section 13.4(a).
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
“Applicable Maturity Date” means in the case of the Class A Notes, October 15,
2021, and in the case of the Class B Notes, October 15, 2023.
“Beneficial Holder” is defined in Section 13.4(a).
“Beneficial Owner” has the meaning as defined by Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act), notwithstanding the provisions of Rule 13(d)(1)(i)(A) and (B),
such “person” will not be deemed to have beneficial ownership of any securities
that such “person” has the right to acquire by conversion of other securities or
the exercise of any option, warrant or right, whether such right is currently
exercisable or is exercisable


SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------







only upon the occurrence of a subsequent condition. The terms “Beneficially
Owns” and “Beneficially Owned” have the correlative meaning.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Minneapolis, Minnesota are required or
authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the Beneficial Owner, directly or
indirectly, of 50% or more of the Capital Stock of the Company entitled to vote
for members of the board of directors or equivalent governing body of the
Company.
“Class” of Notes mean either the Class A Notes or the Class B Notes, as
applicable.
“Class A Fixed Interest Rate” means 4.74% per annum.
“Class B Fixed Interest Rate” means 5.20% per annum.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Piper Jaffray Companies, a Delaware corporation or any successor
that becomes such in the manner prescribed in Section 10.2.
“Consolidated EBITDA” shall mean, for any period, (a) the Consolidated Net
Income for such period, plus (b) to the extent deducted in determining such
Consolidated Net Income for such period, the sum of the following for such
period:  (i) Consolidated Interest Expense for such period, (ii) income tax
expense for such period (iii) depreciation and amortization for such period, and
(iv) the aggregate amount of extraordinary, non-operating or non-cash charges
for such period,


-2-



--------------------------------------------------------------------------------







and, minus, without duplication, (c) the aggregate amount of extraordinary,
non-operating or non-cash income during such period. 
“Consolidated Fixed Charges” means, with respect to any period, the sum of
(i) Consolidated Interest Expense for such period plus (ii) Lease Rentals for
such period.
“Consolidated Funded Indebtedness” means as of any date of determination the
total amount of all Indebtedness of the Company and its Subsidiaries payable one
year or more from the date of its creation, including the current portion
thereof.
“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Company and its Subsidiaries on Consolidated Funded Indebtedness
deducted in the calculation of Consolidated Net Income for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.
“Consolidated Shareholder’s Equity” means the consolidated shareholder’s equity
of the Company and its Subsidiaries, as defined according to GAAP.
“Consolidated Total Assets” shall mean the total assets of the Company and its
Subsidiaries on a consolidated basis, as defined according to GAAP.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“DTC” means The Depository Trust Company, New York, New York, or a successor
thereto registered under the Securities Exchange Act of 1934, as amended, of
other applicable statute or regulation.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.


-3-



--------------------------------------------------------------------------------







“Event of Default” is defined in Section 11.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Global Notes” is defined in Section 13.2(b).
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any State or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.


-4-



--------------------------------------------------------------------------------







In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
provided, however, that compensation-related obligations triggered in connection
with an acquisition shall not be considered “Indebtedness”;
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
(g)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.


-5-



--------------------------------------------------------------------------------







Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person or its
property remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.
“Initial Purchaser” is defined in Section 2.
“Interest Payment Date” is defined in Section 1.2.


“Lease Rentals” shall mean, for any period, the aggregate amount of rental or
operating lease expense payable by the Company and its Subsidiaries with respect
to leases of real and personal property (excluding Capital Lease Obligations)
determined on a consolidated basis in accordance with GAAP.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” means, with respect to any Notes, an amount equal to the sum
of the present values of the remaining scheduled payments of principal and
interest thereon (not including any portion of such payments of interest accrued
to the date of redemption), discounted to the date of redemption on a
semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the Treasury Rate, plus 50 basis points.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Notes” is defined in Section 1.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


-6-



--------------------------------------------------------------------------------







“Operating Cash Flow” means, for any period, (a) Consolidated EBITDA for such
period, plus (b) Lease Rentals for such period, minus (c) capital expenditures
to replace existing equipment, income tax expense and dividends paid for such
period.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“PIMCO Fund” is defined in Section 12.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser Notice” means the notice provided by Pacific Investment Management
Company LLC to the Company identifying certain information with respect to each
Purchaser named therein.
“Purchasers” is defined in the first paragraph of this Agreement.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Record Date” is defined in Section 1.2.
“Regulatory Net Capital” means the Regulatory Net Capital of Piper Jaffray & Co.
as shown on its monthly FOCUS report.
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes of each Class at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).


-7-



--------------------------------------------------------------------------------







“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Rule 144A” is defined in Section 6.1.
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Security” or “Securities” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market


-8-



--------------------------------------------------------------------------------







values(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Tangible Common Shareholder’s Equity” is a non-GAAP financial measure that
means Consolidated Shareholder’s Equity reduced by assets such as goodwill and
intangible assets, right-of-use lease assets and amounts attributed to
noncontrolling interests. To the extent that GAAP changes in the future, similar
type asset reductions may be needed to address new categories of assets that are
not currently in the definition of Consolidated Shareholder’s Equity.
“Treasury Rate” means the interest rate for Treasury securities of comparable
maturity to the Applicable Maturity Date of the Note to which the Make-Whole
Amount is being determined.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.




-9-



--------------------------------------------------------------------------------






Schedule 5.3
Disclosure Materials


None








SCHEDULE 5.3
(To Note Purchase Agreement)



--------------------------------------------------------------------------------






Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock


(a)(i).     Subsidiaries of the Company and Ownership


Subsidiary Name
Jurisdiction and Type of Organization
Parent
Ownership %
Piper Jaffray Companies
Delaware corporation
Piper Jaffray Companies
n/a
Piper Jaffray & Co.
Delaware corporation
Piper Jaffray Companies
100%
 
Piper Jaffray EVP, LLC
Delaware limited liability company
Piper Jaffray & Co.
100%
 
Edgeview Partners, L.P.
Delaware limited partnership
Piper Jaffray EVP, LLC (general partner)
100%
Piper Jaffray European Holdings Co.
Delaware corporation
Piper Jaffray Companies
100%
 
Piper Jaffray Ltd.
U.K. private company limited by shares
Piper Jaffray European Holdings Co.
100%
 
Parallel General Partner Limited
Guernsey private company
Piper Jaffray Ltd.
100%
Piper Jaffray Hong Kong Limited
Hong Kong private company limited by shares
Piper Jaffray Companies
100%
Piper Jaffray Finance LLC


Delaware limited liability company
Piper Jaffray Companies
100%
 
Piper Jaffray Finance I, LLC+
Delaware limited liability company
Piper Jaffray Finance LLC
5%
 
Piper Jaffray Finance II, LLC+
Delaware limited liability company
Piper Jaffray Finance LLC
4.8%
 
Piper Jaffray Finance III, LLC+
Delaware limited liability company
Piper Jaffray Finance LLC
5.2%
 
Piper Jaffray Finance IV, LLC+
Delaware limited liability company
Piper Jaffray Finance LLC
0%
PJC Capital Management LLC


Delaware limited liability company
Piper Jaffray Companies
Sole managing member; employees have some ownership interests
 
Piper Jaffray Merchant Banking Fund I, L.P. +
Delaware limited partnership
PJC Capital Management LLC
(general partner)
60.5%
 
Piper Jaffray Merchant Banking Partners I, L.P. +
Delaware limited partnership
PJC Capital Management LLC
(general partner)
0%



SCHEDULE 5.4
(To Note Purchase Agreement)



--------------------------------------------------------------------------------







 
Piper Jaffray Merchant Banking Partners II, L.P. +
Delaware limited partnership
PJC Capital Management LLC
(general partner)
0%
 
Piper Jaffray Merchant Banking Partners III, L.P. +
Delaware limited partnership
PJC Capital Management LLC
(general partner)
0%
 
Piper Jaffray Merchant Banking Partners IV, L.P. +
Delaware limited partnership
PJC Capital Management LLC
(general partner)
0%
PJC Capital Management II LLC


Delaware limited liability company
Piper Jaffray Companies
Sole managing member; employees have some ownership interests
 
Piper Jaffray Merchant Banking Fund II, L.P. +
Delaware limited partnership
PJC Capital Management II LLC
20.5%
Piper Jaffray Investment Group Inc.


Delaware corporation
Piper Jaffray Companies
100%
 
Piper Jaffray Investment Management LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
100%
 
PJC Capital Partners LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
100%
 
Piper Jaffray Senior Living LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
75%
 
Piper Jaffray Senior Living Fund I, LP+
Delaware limited partnership
Piper Jaffray Senior Living LLC
27.1%
PJC Capital LLC


Delaware limited liability company
Piper Jaffray Companies
100%
Piper Jaffray Funding LLC


Delaware limited liability company
Piper Jaffray Companies
100%
Piper Jaffray Financial LLC


Delaware limited liability company
Piper Jaffray Companies
100%
 
Piper Jaffray Financial Trust Depositor LLC
Delaware limited liability company
Piper Jaffray Financial LLC
100%
Piper Jaffray Private Capital Inc.


Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Asset Management Inc.


Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Financial Products Inc.


Delaware corporation
Piper Jaffray Companies
100%



SCHEDULE 5.4
(To Note Purchase Agreement)





--------------------------------------------------------------------------------







Piper Jaffray Financial Products II Inc.


Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Financial Products III Inc.


Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Lending LLC


Delaware limited liability company
Piper Jaffray Companies
100%

+
These entities are investment vehicles, as described in section (a)(ii). The
entities may be deemed to be Subsidiaries because the Company (or its
Subsidiaries) own more than 50% and act as the managing member or general
partner.

‡
Entity to be dissolved.



(a)(ii).     Affiliates of the Company, other than Subsidiaries
In the normal course of business, the Company periodically creates or transacts
with entities that are investment vehicles organized as partnerships or limited
liability companies. These entities were established for the purpose of
investing in securities of public or private companies, and were initially
financed through the capital commitments of the members. The Company has
investments in and/or acts as the managing partner of these entities. The
following table lists investment entities for which the Company has investments
that exceed 10% and acts as the managing member or general partner:
Subsidiary Name
Ownership %
Piper Jaffray Merchant Banking Fund I, L.P.
60.5%
Piper Jaffray Merchant Banking Fund II, L.P.
20.5%
Piper Jaffray Senior Living Fund I, LP
27.1%

(a)(iii). Directors and Senior Officers of the Company as of October 15, 2019
Directors
Chad R. Abraham
William R. Fitzgerald
Victoria M. Holt
B. Kristine Johnson
Addison L. Piper
Debbra L. Schoneman
Thomas S. Schreier
Sherry M. Smith
Philip E. Soran
Scott C. Taylor





SCHEDULE 5.4
(To Note Purchase Agreement)





--------------------------------------------------------------------------------







Senior Officers
Title
Chad R. Abraham
Chairman and Chief Executive Officer
James P. Baker
Co-Head of Investment Banking & Capital Markets
Timothy L. Carter
Chief Financial Officer
Christine N. Esckilsen
Chief Human Capital Officer
Frank E. Fairman
Head of Public Finance Services
John W. Geelan
General Counsel and Secretary
R. Scott LaRue
Co-Head of Investment Banking & Capital Markets
Debbra L. Schoneman
President
Shawn Quant
Chief Information Officer



(d).     Piper Jaffray & Co. is subject to the uniform net capital rule of the
SEC and the net capital rule of Financial Industry Regulatory Authority
(“FINRA”). FINRA may prohibit a member firm from expanding its business for any
financial or operational reason. In addition, advances to affiliates, repayment
of subordinated debt, dividend payments and other equity withdrawals by Piper
Jaffray &Co. are subject to certain notification and other provisions of the SEC
and FINRA rules. Piper Jaffray & Co. also is subject to certain notification
requirements related to withdrawals of excess net capital.
Piper Jaffray & Co. is a party to that certain Amended and Restated Indenture,
dated April 30, 2015, as amended by that certain First Amendment to Amended and
Restated Indenture, dated September 29, 2017 (the “Indenture”), by and between
Piper Jaffray & Co. and The Bank of New York Mellon. The Indenture requires
Piper Jaffray & Co. to maintain excess Net Capital (as reported on to the SEC on
a monthly basis) of at least $100 million.
Piper Jaffray & Co. is a party to that certain Amended and Restated Loan
Agreement, dated December 28, 2013 (the “Loan Agreement”), by and between Piper
Jaffray & Co. and U.S. Bank National Association (“US Bank”). The Loan Agreement
requires Piper Jaffray & Co. to maintain excess Regulatory Capital of at least
$120 million.
Piper Jaffray Ltd., which is a registered United Kingdom broker dealer, is
subject to the capital requirements of the U.K. Financial Conduct Authority
(“FCA”). Piper Jaffray Hong Kong Limited (“PJ HK”) is licensed by the Hong Kong
Securities and Futures Commission (“SFC”). This license allows PJ HK to
facilitate its U.S. advisory business.  Similar to the requirements of the SEC
and FINRA, the SFC may restrict the ability of PJ HK from paying dividends or
require notification of advances to affiliates, repayment of debt, dividend
payments or other equity withdrawals.






SCHEDULE 5.4
(To Note Purchase Agreement)





--------------------------------------------------------------------------------






Schedule 5.5
Financial Statements


The Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2018 (that contained Consolidated Statements of Financial Condition as at
December 31, 2018 and Consolidated Statements of Operations and Consolidated
Statements of Cash Flows for the 12 months then ended, audited by Ernst & Young
LLP).


The Company’s Quarterly Report on Form 10-Q for the quarter ending June 30, 2019
(that contained unaudited Consolidated Statements of Financial Condition as at
June 30, 2019 and unaudited Consolidated Statements of Operations for the three
months then ended and Consolidated Statements of Cash Flows for the three months
then ended).


SCHEDULE 5.5
(To Note Purchase Agreement)





--------------------------------------------------------------------------------






Schedule 5.15
Existing Indebtedness






See Schedule 5.4(d).




SCHEDULE 5.15
(To Note Purchase Agreement)







--------------------------------------------------------------------------------






THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, AND (B) IN ACCORDANCE WITH ALL APPLICABLE BLUE SKY
LAWS OF THE STATES OF THE UNITED STATES.
[FORM OF NOTE]
PIPER JAFFRAY COMPANIES
FIXED RATE SENIOR NOTE [CLASS A][CLASS B]
DUE [OCTOBER 15, 2021] [OCTOBER 15, 2023]


No. [_____]
[Date]
$$[50,000,000]/[$125,000,000]
CUSP No.[ ]
Fixed Interest Rate: [4.74]/[5.20]%
ISIN No. US[ ]



FOR VALUE RECEIVED, the undersigned, Piper Jaffray Companies (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] DOLLARS (or so much thereof as shall
not have been prepaid) on the Applicable Maturity Date, with interest (computed
on the basis of actual days elapsed and a 360-day year) (a) on the unpaid
balance hereof at the rate per annum equal to the [4.74]/[5.20]%, payable on the
fifteenth (15th) day of April and October in each year (each, an “Interest
Payment Date”) and at maturity, commencing on April 15, 2020, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal and on any overdue payment of interest, at a rate per annum from time
to time equal to 2% over the rate of interest set forth in clause (a), payable
quarterly on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand). Interest payable on each Interest Payment
Date will be paid to the holder of this Note as of the immediately preceding
Record Date.  “Record Date” means April 5 and October 5 in each year (whether or
not a Business Day).


EXHIBIT A-1
(to Note Purchase Agreement)
|


 



--------------------------------------------------------------------------------





Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at the Corporate trust office of The Bank
of New York Mellon Trust Company, N.A. in Pittsburgh, Pennsylvania, or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Class [A][B] Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 15,
2019 (as from time to time amended, the “Note Purchase Agreement”), among the
Company and the Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have made the representation set forth in Sections 6.1 and 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Notes shall be issued in denominations of not less than $100,000,
and in integral multiples of $1,000 in excess thereof, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. 
Prior to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price and
with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.






EXHIBIT A-1
(to Note Purchase Agreement)


|



--------------------------------------------------------------------------------





 
PIPER JAFFRAY COMPANIES
 
 
 
 
 
By: __________________________________
 
[Name and Title]





This Certificate represents [Class A]/[Class B] Notes referred to
in the within mentioned Note Purchase Agreement:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
not in its individual capacity, but solely as Authentication Agent


By: __________________________________
Name:
Title:
 
Dated







EXHIBIT A-1
(to Note Purchase Agreement)


|



--------------------------------------------------------------------------------






UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 13 OF
THE NOTE PURCHASE AGREEMENT GOVERNING THIS GLOBAL NOTE.
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A AND (B) IN ACCORDANCE WITH ALL APPLICABLE BLUE SKY
LAWS OF THE STATES OF THE UNITED STATES.
[Form of Global Note]
PIPER JAFFRAY COMPANIES
FIXED RATE SENIOR NOTE [CLASS A][CLASS B]
DUE [OCTOBER 15, 2021] [OCTOBER 15, 2023]


No. [_____]
 
[Date]
$[50,000,000]/[$125,000,000]
 
CUSIP No.[ ]
Fixed Interest Rate: [4.74]/[5.20]%
 
ISIN No. US[ ]

        


EXHIBIT A-2
(to Note Purchase Agreement)







--------------------------------------------------------------------------------





FOR VALUE RECEIVED, the undersigned, Piper Jaffray Companies (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [FIFTY][ONE HUNDRED TWENTY-FIVE] MILLION DOLLARS (or so much
thereof as shall not have been prepaid) on the Applicable Maturity Date, with
interest (computed on the basis of actual days elapsed and a 360-day year) (a)
on the unpaid balance hereof at the rate per annum equal to the [4.74]/[5.20]%,
payable on the fifteenth (15th) day of April and October in each year (each, an
“Interest Payment Date”) and at maturity, commencing on April 15, 2020, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal and on any overdue payment of interest, at a rate per annum from time
to time equal to 2% over the rate of interest set forth in clause (a), payable
quarterly on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand). Interest payable on each Interest Payment
Date will be paid to the record holder of this Note as of the immediately
preceding Record Date. “Record Date” means April 5 and October 5 in each year
(whether or not a Business Day).
Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at the corporate trust office of The Bank
of New York Mellon Trust Company, N.A. in Pittsburgh, Pennsylvania or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Class [A][B] Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 15,
2019 (as from time to time amended, the “Note Purchase Agreement”), among the
Company and the Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note and each holder of a beneficial interest in
this Note will be deemed, by its acceptance hereof or thereof, to have made the
representations set forth in Sections 6.1 and 6.2 of the Note Purchase
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Global Note is being held by DTC acting as Depository, and registered in
the name of Cede & Co., a nominee of DTC, and transfers shall be made solely
through the book-entry system of DTC. This Note is a registered Note and, if
issued in certificated form and not held through DTC, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Notes shall be issued in denominations of not less than
$100,000, and in integral multiples of $1,000 in excess thereof, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.


EXHIBIT A-2
(to Note Purchase Agreement)


|



--------------------------------------------------------------------------------





This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price and
with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
PIPER JAFFRAY COMPANIES
 
 
 
 
 
By: __________________________________
 
[Name and Title]





This Certificate represents [Class A]/[Class B] Notes referred to
in the within mentioned Note Purchase Agreement:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
not in its individual capacity, but solely as Authentication Agent




By: __________________________________
Name:
Title:
 
Dated





EXHIBIT A-2
(to Note Purchase Agreement)


|



--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY
Matters To Be Covered in
Opinion of Special Counsel to the Company
1.    The Company being a corporation validly existing and in good standing and
having requisite corporate power and authority to issue and sell the Notes and
to execute and deliver the documents.
2.    Due authorization, execution and delivery of the documents and such
documents being legal, valid, binding and enforceable.
3.    No conflicts with charter documents, material agreements and laws.
4.    All governmental consents required to issue and sell the Notes and to
execute and deliver the documents having been obtained.
5.    No litigation questioning validity of documents.
6.    The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.
7.    The Company not being required to register as an “investment company”
under the Investment Company Act nor is it a “covered fund” for purposes of the
Volcker Rule under the Dodd-Frank Wall Street Reform and Consumer Protection
Act.








EXHIBIT 4.4
(to Note Purchase Agreement)





